t c memo united_states tax_court estate of honore v de st aubin deceased ovide e de st aubin executor et al petitioners v commissioner of internal revenue respondent docket nos filed date 1cases of the following petitioners are consolidated herewith trust no under article 7th uwo ovide de st aubin jr fbo celeste schettig transferee corinne shaw ovide e de st aubin trustees docket no trust no under article 7th uwo ovide de st aubin jr fbo corinne shaw transferee corinne shaw and ovide e de st aubin trustees docket no celeste schettig transferee docket no trust no under article 7th uwo ovide de st aubin jr fbo ovide e de st aubin transferee corinne shaw and ovide e de st aubin trustees docket no honore v o'brien transferee docket no ovide e de st aubin transferee and fiduciary docket no corinne shaw transferee and fiduciary docket no and trust no under article 7th uwo ovide de st aubin jr fbo honore v o'brien transferee corinne shaw and ovide e de st aubin trustees docket no joseph m persinger jonathan g blattmachr and jessica a feder for petitioners jill a frisch howard j berman steven winningham and robert b marino for respondent memorandum findings_of_fact and opinion whalen judge pursuant to rule this matter is before the court on petitioners' motion for partial summary_judgment and respondent's cross-motion for partial summary_judgment the motions raise three issues whether honore v de st aubin as the income_beneficiary of both the marital trust and the residuary_trust to be established under her husband's will possessed a claim to a portion of the proceeds from the sale of certain stock holdings of his estate whether the marital trust established for the benefit of honore v de st aubin is entitled to share in the appreciation of the undistributed assets of her husband's estate and whether honore v de st aubin or her estate had a right to compel funding of the marital trust with interest at the legal rate at issue are purported claims of decedent and her estate against her husband's estate and against the trusts established under her husband's will which was executed in if any of these purported claims is valid the value of decedent's_estate will rise and thus also the estate_tax liability of her estate to determine the validity of these claims we must examine mr de st aubin's will his estate and the trusts created under the will findings_of_fact honore v de st aubin decedent died date sixteen years earlier on date her husband ovide de st aubin jr mr de st aubin died survived by decedent and their four adult children ovide e de st aubin the younger mr de st aubin honore o'brien corinne shaw and celeste schettig decedent's husband provided for her in his will under article fourth of his will he devised to honore his house and land located in new rochelle new york which had an estate_tax_value of dollar_figure under article fifth of his will he bequeathed to honore all of his personal_property including a yacht and two automobiles the personal_property had an aggregate estate_tax_value of dollar_figure decedent's husband had also designated her as beneficiary of insurance policies on his life with an aggregate value of more than dollar_figure in addition decedent owned insurance on her husband's life which paid her a death_benefit of more than dollar_figure mr de st aubin's will establishes two trusts for the benefit of decedent article sixth of the will creates a marital trust the will names decedent as the income_beneficiary of that trust and it grants her a testamentary_power_of_appointment over the assets of the marital trust article sixth directs that the marital trust be funded with an amount equal to percent of the adjusted_gross_estate less the aggregate value of all interests in mr de st aubin's property that pass to decedent outright through her husband's will or otherwise than under his will by operation of law through life_insurance policies or otherwise with respect to funding article sixth provides my executors hereinafter named shall have the power and sole discretion to satisfy this bequest wholly or partly in cash or in_kind and to select the assets to be included therein provided however that all such assets included shall be valued at the value thereof as finally determined for federal estate_tax purposes and that the total value of such cash and or property at the time of distribution to my said trustees shall be at least equal to the amount of this bequest article sixth directs that the entire net_income be paid to decedent at least quarterly the will does not authorize invasion of the principal of the marital trust for decedent's benefit under article sixth the marital trust was to be undiminished by estate_taxes which were to be paid from the residuary_trust established under article seventh article seventh of mr de st aubin's will directs that the remainder of his estate be placed in a residuary_trust with decedent as the income_beneficiary the will provides no guidance regarding the frequency of payments of income he granted the trustees discretion to invade the principal of the residuary_trust for decedent's benefit up to a total of percent of the value of the corpus decedent held no power_of_appointment over the residuary_trust rather article seventh provides that upon her death the remaining principal would be equally divided and placed in four separate residuary trusts with the income therefrom paid to their four children the trust principal would eventually devolve to the descendants of the children article eleventh of mr de st aubin's will applies to the sale of property that forms a part of the estate principal or a part of the corpus of any trust created under the will this article provides as follows all profits and losses realized upon the sale of any real or personal_property forming a part of the principal of my estate or any such trust shall be added to or charged against the principal thereof article twelfth of mr de st aubin's will authorizes the retention sale and investment of property that he owned at the time of his death this article provides as follows i authorize and empower my executors and trustees to sell and convey the whole or any part of the property real personal or mixed belonging to my estate or to any such trust estate at public or private sale on such terms and conditions as may seem to them expedient to invest and reinvest any or all such personal_property to retain as part of my estate or any trust estate hereby created any real_estate stocks bonds loans or other investments which i may own at the time of my decease to invest and reinvest the funds of my estate or any such trust estate in such securities or investments including common and preferred stocks and bonds as they in their absolute discretion may deem advisable mr de st aubin's will named decedent and their son as executors at the time of mr de st aubin's death his estate included two parcels of real_property located in hempstead new york one is known as the malibu beach property which has an estate_tax_value of dollar_figure the other is known as the channel land which has an estate_tax_value of dollar_figure the other principal assets of his estate included percent of the outstanding common_stock of vesta underwear co vesta underwear a clothing manufacturer subsequently renamed modern globe inc with an estate_tax_value of dollar_figure percent of the common_stock of pohatcong hosiery mills inc pohatcong hosiery a personal_holding_company with an estate_tax_value of dollar_figure percent of the common shares of vesta corp a personal_holding_company with an estate_tax_value of dollar_figure and percent of the common_stock of fairlee textile co fairlee a personal_holding_company with an estate_tax_value of dollar_figure on audit respondent determined the federal estate_tax_value of mr de st aubin's gross_estate to be dollar_figure and the value of the adjusted_gross_estate to be dollar_figure respondent allowed an estate_tax_marital_deduction of dollar_figure on date the town of hempstead new york condemned the malibu beach property mr de st aubin's estate engaged the town in protracted litigation regarding the value of the property the estate received interim payments against the condemnation_award in and totaling dollar_figure the estate used these interim payments to pay at least a portion of its expenses the town paid the estate interest of dollar_figure on the interim payments in in the parties reached a settlement in which the estate accepted an additional dollar_figure as full compensation_for the property the executors determined that to obtain what they felt was a reasonable sales_price for the channel land the property had to be filled and zoned for multiple family dwellings in the estate requested a zoning variance effective date pursuant to the new york tidal wetlands act n y envtl conserv law sec_25 through mckinney a portion of the channel land was classified as wetlands and its development was prohibited at the time of these motions in a pending state court action mr de st aubin's estate was seeking compensation from the state of new york for the loss of the development rights for this property by the time of these motions his estate had incurred significant expenses in connection with the litigation involving the malibu beach property and the channel land on or about date by operation of a_trust established by mr de st aubin's father percent of the shares of vesta corp passed to ms lorraine o'hayer mr de st aubin's sister and percent passed to decedent each woman received shares of vesta corp the record supplies no indication of the value of these shares however based on values used in mr de st aubin's estate_tax_return this distribution had a value of dollar_figure per share for a total of dollar_figure per block at the time of his death in prior to mr de st aubin's death there developed friction between his immediate_family and that of his sister ms o'hayer as a result of this ongoing friction decedent's husband had been attempting to attain percent st aubin control of vesta corp and vesta underwear at the time of his death litigation was pending between mr de st aubin and ms o'hayer regarding the ownership of the remaining percent of the common_stock of vesta corp and regarding certain actions taken by mr de st aubin as trustee of the trust established by their father in in settlement of this litigation mr de st aubin's family and his estate caused vesta underwear to redeem the percent of its common_stock owned by the o'hayer family after elimination of the o'hayer interest the estate was the sole owner of vesta underwear common_stock vesta underwear also purchased the percent of vesta corp common_stock owned by the o'hayers simultaneously with the above redemption and purchase by vesta underwear pohatcong hosiery purchased the o'hayer shares of vesta corp preferred_stock and vesta underwear preferred_stock in addition pohatcong hosiery redeemed the o'hayer shares of its own common and preferred_stock finally fairlee redeemed all stock held by the o'hayer family as a result of the transactions described above the o'hayer family relinquished its minority interests in vesta underwear vesta corp fairlee and pohatcong hosiery the total purchase_price for those interests was approximately dollar_figure at the time of the o'hayer buyouts the younger mr de st aubin was the president and chairman of the board_of vesta underwear decedent had also been a member of the board_of directors of vesta underwear shortly after the buyouts of the o'hayer holdings vesta underwear changed its name to modern globe inc vesta underwear and modern globe are sometimes hereinafter referred collectively to as modern globe in the early 1970's pohatcong hosiery and vesta corp were involved in corporate restructuring with pohatcong investors inc another personal_holding_company it appears that the two former corporations were dissolved and only pohatcong investors survived decedent and her son were directors of pohatcong investors from its incorporation in date pohatcong hosiery and pohatcong investors are sometimes hereinafter collectively referred to as pohatcong investors after the buyout of the o'hayer family and the corporate restructurings the estate of mr de st aubin held percent of the common_stock of modern globe and approximately percent of the common_stock of pohatcong investors at the same point decedent and her children and grandchildren owned all of the remaining common_stock of pohatcong investors however at her death decedent owned no common or preferred_stock of pohatcong investors or modern globe as a result of gifts made to her children and grandchildren throughout her life from through pohatcong investors declared dividends on its preferred_stock every year it paid dividends on its common_stock every year except modern globe declared dividends on its preferred_stock nearly every year between and modern globe paid dividends on its common_stock in of the years between mr de st aubin's death and decedent's death during decedent's lifetime her husband's estate the owner of all the common_stock of modern globe received a total of dollar_figure in dividends on that common_stock as follows dollar_figure big_number big_number big_number big_number modern globe paid no dividends on its common_stock for at least years prior to mr de st aubin's death and at least years prior to the execution of his will prior to mr de st aubin's death modern globe was experiencing financial difficulties at the time he executed his will a bank loan agreement prohibited modern globe from paying dividends without prior written bank consent in the late 1970's and early 1980's modern globe's fortunes greatly improved modern globe's board_of directors chose to reinvest earnings in the corporation in order to satisfy existing debt and to avoid incurring additional debt during an anticipated expansion of the business to those ends modern globe retained earnings_of approximately dollar_figure million in which increased to approximately dollar_figure million in during the administration of mr de st aubin's estate after the estate gained control of modern globe and pohatcong investors the two corporations regularly lent money to the estate often interest free the principal_amount of the loans to the estate was more than dollar_figure million in addition modern globe guaranteed lines of credit to the estate in the amounts of dollar_figure in dollar_figure million in and dollar_figure million in modern globe received no consideration for the guaranties during the administration of mr de st aubin's estate modern globe regularly made interest-bearing demand loans to pohatcong investors including dollar_figure million lent on an available as required basis beginning in date modern globe demanded repayment when it required additional working funds the loans were structured to be profitable for both corporations bearing a higher interest rate than modern globe could safely earn in the market but lower than the market loan rates available to pohatcong investors during the period from mr de st aubin's death in until sometime in decedent received the personal_use of a cadillac or oldsmobile automobile and a chauffeur supplied by modern globe sales inc a wholly owned subsidiary of modern globe the record does not state whether decedent received use of the car and driver because of her status as a director of modern globe as income_beneficiary of one or both of the trusts or otherwise in decedent suffered an incapacitating stroke the record does not state how the stroke affected decedent's use of the car and driver after the stroke chester nuttal controller of modern globe replaced decedent on the boards of directors of modern globe and pohatcong investors however decedent continued as coexecutor of her husband's estate until her death from through decedent received no income or benefits from mr de st aubin's estate apart from the use of the car and driver there is no indication that the estate paid any income to her between and her date of death however modern globe and modern globe sales inc made interest-free loans to decedent decedent generally repaid these loans monthly or annually the executors of mr de st aubin's estate decedent and her son failed to fully fund the marital trust during decedent's lifetime during her lifetime the following distributions were made to the marital and residuary trusts date of distribution marital trust residuary_trust -- shares pohatcong investors dollar_figure dollar_figure -- shares pohatcong investors big_number -- -- shares pohatcong investors big_number -- shares pohatcong investor sec_110 shares pohatcong investors big_number -- -- shares pohatcong investors big_number -- the executors distributed to the residuary_trust shares of pohatcong investors with a basis of dollar_figure each they distributed to the marital trust shares of pohatcong investors with a basis of dollar_figure each the records of mr de st aubin's estate indicate that the pohatcong investors stock distributed to the marital trust had a fair_market_value of dollar_figure per share at the time of its distribution those records also indicate that the shares distributed to the residuary_trust had fair market values ranging from dollar_figure to dollar_figure on the dates of their distribution upon decedent's death by operation of her will her daughter corinne shaw replaced her as coexecutor of mr de st aubin's estate in addition decedent's will appointed ms shaw and decedent's son the younger mr de st aubin as executors of decedent's_estate in her will decedent exercised her general_power_of_appointment over the marital trust in favor of her four children in equal shares as mentioned above the marital trust was not fully funded at the time of decedent's death the marital trust was further funded in after modern globe guaranteed a dollar_figure million bank loan for mr de st aubin's estate mr de st aubin's estate subsequently obtained a loan and distributed dollar_figure to the marital trust pursuant to mr de st aubin's will upon decedent's death the assets of the residuary_trust were divided into four residuary trusts one for the benefit of each of their children thereafter mr de st aubin's estate transferred the modern globe common_stock to the residuary trusts in sometime after the transfer of the modern globe stock modern globe paid a dividend of dollar_figure million to the residuary trusts dollar_figure per common share in date the residuary trusts sold the modern globe assets to an unrelated party for dollar_figure million in modern globe paid a dividend of dollar_figure per common share to the residuary trusts for a total of dollar_figure the residuary trusts then repaid the loan obtained by mr de st aubin's estate at the time of the filing of these motions the administration of mr de st aubin's estate had not been concluded and no accounting had been made by his executors the trustees of the marital trust or the trustees of the residuary_trust for each year of the estate's administration mr de st aubin's estate has filed a united_states fiduciary income_tax return form_1041 the internal_revenue_service requested that his executors justify the continued existence of the estate as a taxpayer for the tax years ending date and date the executors submitted responses and the internal_revenue_service did not further contest the estate's right to continued existence as a taxpayer for income_tax purposes decedent's executors filed her united_states estate_tax_return form_706 with the internal_revenue_service on date thereafter respondent issued a notice_of_deficiency to the executors of decedent's_estate asserting a deficiency in federal estate_tax in the amount of dollar_figure corinne shaw and ovide e de st aubin acting in their capacity as executors filed a petition with this court to dispute the entire amount of the deficiency subsequently respondent determined that as fiduciaries ovide e de st aubin and corinne shaw are each personally liable for the entire estate_tax deficiency accordingly respondent issued notices of deficiency to ovide e de st aubin and corinne shaw for federal estate_tax due from the estate as fiduciaries and as transferees of the assets of decedent's_estate respondent also issued notices of deficiency to decedent's other daughters celeste schettig and honore o'brien as transferees of assets from the estate of honore but limited their liability to dollar_figure each in addition respondent issued notices of deficiency to the four residuary trusts established in mr de st aubin's will as transferees of assets of the estate of decedent the notices limited the trusts' liability to dollar_figure each the issue of transferee_liability arose by reason of the transfer of assets to petitioners that respondent contends are includable in decedent's gross_estate the above-named petitioners filed timely petitions with this court they dispute the entire amounts of the deficiencies opinion petitioners request the following three holdings in their motion for partial summary_judgment neither honore v de st aubin honore nor her estate had a claim to delayed income under the new york principal and income act estates powers and trust law eptl at the date of honore's death with respect to the shares of stock in modern globe inc held by the estate of her husband ovide de st aubin ovide neither honore nor her estate had a claim to have the marital trust created under article sixth of ovide's will funded with more than the pecuniary amount allowed as a marital_deduction in the estate_tax proceeding in her husband's estate and neither honore nor the estate had a claim under eptl to compel funding of her pecuniary trust with interest at the legal rate respondent opposes petitioners' motion the commissioner has also filed a cross-motion for partial summary_judgment which addresses the same substantive issue as petitioners' second request above respondent seeks a ruling that the marital trust is entitled to share in a representative portion of the appreciation of ovide's estate occurring during the period of administration rule b of the tax_court rules_of_practice and procedure provides that a motion for summary_judgment shall be rendered if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law all rule references are to the tax_court rules_of_practice and procedure unless noted otherwise the burden_of_proof on a motion for partial summary_judgment is on the moving party to show that no genuine issues of material fact exist 79_tc_340 all reasonable inferences must be drawn in favor of the nonmoving party 477_us_242 85_tc_527 once a motion for summary_judgment is properly supported the adverse_party may not rest on its pleadings rather the nonmoving party must set forth specific facts showing that there is a genuine issue for trial rule d 891_f2d_458 3d cir 85_tc_267 however rule e provides an exception to the above rule rule e provides as follows e when affidavits are unavailable if it appears from the affidavits of a party opposing the motion that such party cannot for reasons stated present by affidavit facts essential to justify such party's opposition then the court may deny the motion or may order a continuance to permit affidavits to be obtained or other steps to be taken or may make such other order as is just if it appears from the affidavits of a party opposing the motion that such party's only legally available method of contravening the facts set forth in the supporting affidavits of the moving party is through cross-examination of such affiants or the testimony of third parties from whom affidavits cannot be secured then such a showing may be deemed sufficient to establish that the facts set forth in such supporting affidavits are genuinely disputed respondent argues that by application of rule e the court should deny petitioners' motion for partial summary_judgment respondent asserts that the manner in which mr de st aubin's estate was administered is a material fact in dispute the commissioner further contends that petitioners are in possession and control of the information regarding this material fact and that the commissioner's only legally available method of controverting the facts set forth by petitioners is through the examination of petitioners' affiants or through examination of hostile witnesses from whom affidavits cannot be secured therefore respondent states that pursuant to rule e petitioners should not be able to prevent respondent from cross-examining petitioners' witnesses by filing a motion for partial summary_judgment petitioners attached the affidavit of martin drazen to their motion for partial summary_judgment in addition petitioners attached the affidavits of chester nuttall ovide e de st aubin and corinne shaw to their supplemental memorandum of law respondent has not disputed the material facts that are contained therein as will be explored herein the other facts that respondent claims are in dispute are immaterial to the resolution of of the three questions placed before this court therefore based on the information in the record we are able to rule on two of the issues before the court we note that these are issues of new york state law where a federal tax result turns on an unsettled matter of state law we sit in effect as a state court 387_us_456 i claim for delayed income under eptl section k decedent was the income_beneficiary of both the marital trust and the residuary_trust established in her husband's will as a result she was entitled to all of the income produced by the trust assets during her life- time we note that mr de st aubin's will provides that after payment of specific bequests all of the net assets of his estate were eventually to become a part of one of these trusts the trusts were not fully funded during decedent's lifetime after her death the executors of her husband's estate funded the marital trust with an additional dollar_figure in cash the executors of mr de st aubin's will also transferred the common_stock of modern globe from his estate to the residuary trusts that were to be established under his will for the benefit of each of his children at decedent's death thereafter modern globe paid a dividend to the residuary trusts totaling dollar_figure million in date the residuary trusts sold modern globe's operating_assets for dollar_figure million subsequently the corporation paid a dollar_figure dividend to the trusts and the trustees of the residuary trusts liquidated modern globe respondent determined that decedent as the income_beneficiary of both the marital trust and the residuary_trust possessed a claim for delayed income under n y est powers trusts law eptl section k mckinney sometimes referred to as the delayed income provision with respect to a portion of the proceeds derived from the sale of modern globe respondent determined the value of this claim to be dollar_figure petitioners move for a holding that neither decedent nor her estate had a claim for delayed income under eptl section k at the time of her death petitioners contend that on the basis of the undisputed facts this court can find that the delayed income provision does not apply in these cases because mr de st aubin's will provides a method for allocating the proceeds from the sale of property held by his estate and the trusts set up thereunder as a result petitioners argue the proceeds from the sale of modern globe must be allocated to principal pursuant to mr de st aubin's will in the alternative petitioners argue that if the will does not control the allocation of the sales proceeds from the modern globe assets the amended version of eptl section k the provision applies rather than the version in effect at the time of decedent's death the provision however petitioners argue that the modern globe stock was not underproductive within the meaning of either version of eptl section k and therefore application of the statute would not affect the allocation of the proceeds from the sale of the modern globe assets as a final alternative petitioners argue that the delayed income provision does not apply in any event because eptl section e mckinney which requires that proceeds from liquidation of stock be allocated to principal is applicable and overrides eptl section k respondent argues that summary_judgment is not warranted because there are unresolved material questions of fact that will affect the resolution of this issue respondent argues that eptl section k applies because mr de st aubin's will and his overall estate plan indicate no clear and explicit intent to override the delayed income provision respondent contends that the question of mr de st aubin's intent is a factual question that will require a hearing to resolve respondent further asserts that the provision controls this question rather than the provision respondent contends that the applicability of the provision in place of the provision depends upon the manner in which mr de st aubin's executors carried out their duties another subject of a factual dispute respondent asserts that under the provision the modern globe stock was underproductive property and therefore a portion of the proceeds from the sale of the modern globe assets should be allocated to decedent as income_beneficiary of both trusts respondent further argues that even if the provision applies the inventory value of the modern globe stock under that version of eptl section k presents a material question of fact finally respondent contends that eptl section e is compatible with and does not override eptl section k we find it unnecessary to decide the question of whether mr de st aubin intended to override the delayed income provision because even if eptl section k does apply to these cases it requires no allocation of profits from the sale of the modern globe assets to income before applying eptl section k we must decide whether the provision or the provision applies in passing the amendments the new york state legislature provided the following instruction this act shall take effect immediately date and shall apply to proceeds received during any period as to which the fiduciary's account has not been settled prior to such effective date whether the proceeds were received prior to or after such effective date by any trust established before on or after the effective date hereof n y laws ch sec_2 as of the date of these motions mr de st aubin's executors' accounts had not been settled therefore the provision is controlling although the amendment to the statute was made more than years after the execution of mr de st aubin's will see in re allister n y s 2d sur ct applying eptl section k as amended in in a proceeding in which the decedent died in and her beneficiary died in respondent argues that this court should supplant the effective date supplied by the legislature because of the actions of mr de st aubin's executors and therefore the provision should apply in this regard respondent has made numerous allegations regarding the propriety of the actions of the executors respondent argues that the executors of ovide's estate have failed to honor ovide's intent in administering his estate and thereby have breached their fiduciary obligations respondent posits that factual issues exist regarding the executors' intention to deprive honore of the beneficial_enjoyment required by the statute respondent further asserts that the executors could have made an interim accounting of mr de st aubin's estate but chose not to do so respondent contends that such an interim accounting would have exempted the estate from the application of the amended version of eptl section k but cites no controlling authority in addition respondent states petitioners appear to take the untenable position that even if it is determined that those administering ovide's estate breached their duty to the income_beneficiary and that the modern globe stock should have been converted or made income producing at an earlier date there is no remedy available to the income_beneficiary because the amended statute applies we reject respondent's argument the legislature supplied a clear effective date for the amended statute further respondent concedes that new york does not require interim accountings in addition respondent has presented this court with no precedent from new york or from any other jurisdiction to support the argument that we may and should supply an alternative effective date for the state statute under any circumstances we note that reallocation of proceeds under eptl section k is triggered by failure to meet an objective standard of productivity the statute does not require or allow different treatment as a result of the cause a failure to meet that level of productivity application of the provision results in no reallocation of proceeds eptl section k as amended in provides as follows except as otherwise provided in this paragraph k a portion of the net_proceeds of a sale by a fiduciary of any principal property of an estate_or_trust held for more than a year which has not produced over the period held an average net_income of one percent per annum of its inventory value including as income the value of any beneficial use of the property by any income_beneficiary shall be allocated to income as delayed income as provided in this paragraph k eptl section o defines inventory value for purposes of section as the cost of property purchased by the trustee and the market_value of other_property at the time it was made subject_to the trust the parties dispute the meaning of the phrase made subject_to the trust petitioners assert that eptl section c provides that mr de st aubin's assets were made subject_to the trust as of his date of death respondent contends that in these cases the inventory value of modern globe stock should be determined at the date the trusts should have been funded respondent argues that because that date is a disputed matter of fact petitioners' motion for summary_judgment should be denied respondent also appears to assert that the stock was not made subject_to the trusts until the trusts were actually funded in however respondent concedes that if the inventory value is to be determined as of mr de st aubin's date of death petitioner's estate possessed no right to delayed income from the modern globe stock eptl section c which defines the point at which the right to income arises states in the case of an asset which becomes subject_to a_trust by reason of a will it becomes subject_to the trust as of the date of the death of the testator even though there is an intervening period of administration of the testator's estate an identical proposition has long been reflected in the case law see eg in re bird's will n e n y in re stanfield's estate n e n y in re ahren's estate n y s app div in re will of osterlof n y s 2d sur ct in re myers' trust n y s 2d sup ct clearly an income beneficiary's right to the income from assets arises under state law at the testator's date of death therefore it is appropriate to gauge the adequacy of the flow of income from the assets by the value of the assets at the date of death in support of the government's argument respondent cites a single commentator george c barclay who states that originally inventory value in the case of testamentary trusts was equated with the value used for estate_tax purposes however this meant that a trustee to whom the assets were delivered at a much later date was being charged with values which might bear no relation to the values at the time he received the assets thus inventory value is now defined simply as the cost of property or its value when made subject_to the trust barclay the principal and income act brook l rev mr barclay's commentary does not directly address the issue at hand in fact this statement seems directed toward protecting fiduciaries who receive assets after their values have fallen below their original inventory values further mr barclay's statement offers no support to respondent's claim that the inventory value of the modern globe stock should be determined as of the date when the trusts should have been funded before leaving this issue we answer respondent's concern that our application of eptl section k leaves an aggrieved income_beneficiary without_recourse against fiduciaries in breach of their duties new york has long allowed beneficiaries to recover their losses through actions for removal and surcharge of fiduciaries see eg in re van bokkelen's estate n e 2d n y in re birnbaum n y s 2d app div in re epstein n y s 2d app div in re lirakis n y s 2d app div velez v feinstein n y s 2d app div in accordance with the above we hold that under eptl section the inventory value of the stock is to be determined as of mr de st aubin's date of death respondent has conceded that under this interpretation of the law decedent had no claim under eptl section k therefore it is unnecessary to examine petitioners' argument regarding the relationship between eptl section k and e ii claim for a share of the appreciation both parties move for summary_judgment on the question of whether decedent was entitled to share in the apprecia- tion of the assets held in her husband's estate to analyze this issue effectively it is necessary to focus on the type of bequest referred to as a hybrid pecuniary_bequest with a floor that mr de st aubin directed to be used to fund the marital trust a hybrid pecuniary_bequest blends the characteristics of a pecuniary_bequest and of a fractional bequest estate of goutmanovitch n y s 2d sur ct covey the marital_deduction and the use of formula provisions 2d ed a pecuniary_bequest is a gift of a sum certain either stated explicitly in dollars or stated as a formula that can be reduced to a dollar value on the date of the testator's death or on the alternate_valuation_date eg an amount equal to percent of the adjusted_gross_estate value epping's trust no v bankers trust co n y s 2d app div affd n e 2d estate of guterman n y s 2d sur ct a fractional bequest is a gift of a percentage of the estate valued on the date of distribution estate of goutmanovitch supra pincite in re goldsmith n y s 2d sur ct thus until distribution the value of a fractional bequest will fluctuate with the value of the estate whereas the value of a pecuniary_bequest is fixed as of the testator's date of death or as of the alternate_valuation_date under a hybrid pecuniary_bequest as under a pure pecuniary_bequest the dollar value of the bequest is set as of the testator's date of death or the alternative valuation_date if the executor distributes cash in satisfaction of the bequest the beneficiary receives the equivalent of a pure pecuniary_bequest however if the executor distributes other_property the beneficiary will participate in the appreciation or depreciation of that property estate of goutmanovitch supra pincite covey the marital_deduction and the use of formula provisions supra pincite hybrid pecuniary bequests are used to ensure that the testator's estate recognizes no income_tax gain_or_loss if appreciated or depreciated_property is distributed this result obtains because the basis of the assets distributed equals the value of the obligation satisfied see estate of goutmanovitch supra pincite covey the marital_deduction and the use of formula provisions supra pincite- two methods of funding a hybrid pecuniary_bequest are significant in these cases the aggregate approach and the fairly representative approach under the aggregate approach the assets distributed must have an aggregate fair_market_value at the time of distribution greater than or equal to the amount of the bequest use of the aggregate approach results in a hybrid pecuniary_bequest with a floor under the fairly representative approach the assets distributed in satisfaction of the bequest must be fairly representative of appreciation or depreciation in the value of all property available for distribution therefore use of the fairly representative approach effectively transforms a hybrid pecuniary_bequest into a fractional bequest see estate of goutmanovitch supra pincite covey marital deductions and credit shelter dispositions and the use of formula provisions article sixth of mr de st aubin's will establishes decedent's marital trust the trust was to be funded with an amount equal to percent of the adjusted_gross_estate minus the value of other_property passing to honore under the will or by operation of law article sixth provides for the selection and valuation of the assets used to fund the marital trust as follows my executors shall have the power and sole discretion to satisfy this bequest wholly or partly in cash or in_kind and to select the assets to be included therein provided however that all such assets included shall be valued at the value thereof as finally determined for federal estate_tax purposes and that the total value of such cash and or property at the time of distribution to my said trustees shall be at least equal to the amount of this bequest because the bequest is for a sum certain it constitutes a pecuniary_bequest because the will gave the executors discretion to satisfy the bequest in cash or in_kind and directed that the aggregate approach be used it is a hybrid pecuniary_bequest with a floor the dispute concerns whether other terms of the will general state fiduciary rules or the behavior of the executors compels use of the fairly representative approach contrary to mr de st aubin's explicit instructions petitioners argue that eptl section prohibited the executors from distributing appreciated assets to the marital trust they contend that general state fiduciary rules do not overrule that specific provision petitioners further contend that the type of bequest that mr de st aubin used to fund the marital trust clearly indicates that he intended petitioner to have no claim to any appreciation on the undistributed assets of the estate they argue that nothing in his overall estate plan as determined by a reading of his entire will dictates a different result lastly they assert that the behavior of the executors has no effect on the legally required method of funding the marital trust respondent argues that petitioners are not entitled to summary_judgment on this issue first respondent asserts that eptl section does not apply in this situation and therefore under new york case law the marital bequest must be funded under the fairly representative approach respondent also asserts that mr de st aubin's executors mishandled his estate and thus any discretion that mr de st aubin granted to his executors was nullified by the executors' failure to expeditiously and properly administer the estate the propriety of the executors' actions is a disputed matter of fact respondent next argues that respondent is entitled to summary_judgment on this issue respondent asserts that mr de st aubin's will reflects an overriding intent to provide for decedent thus respondent asserts that she was entitled to share in the appreciation of the estate assets respondent next argues that the executors' duty_of impartiality dictates that decedent be entitled to share in the appreciation of the estate finally respondent contends that because the actions of the executors violated the spirit of the marital_deduction decedent's_estate is entitled to share in the appreciation of the estate assets to better understand the arguments of the parties it is necessary to review the evolution of new york state law regarding the attribution of appreciation among competing bequests a evolution of new york law and the application of eptl section in re bush's will n y s 2d app div affd n e 2d n y established the rule in new york that executors have a duty_of impartiality in distributing appreciated assets in satisfaction of competing bequests in that case the decedent bequeathed one half of her adjusted_gross_estate to her husband and the residuary of the estate in trust for the benefit of her son the subject will granted the surviving_spouse who was also executor authority to use his discretion in making distributions in_kind to satisfy the bequests id pincite however the court decided that the surviving_spouse as executor had a duty to select impartially the assets to be distributed to each beneficiary the court stated the husband of the testatrix is not only a beneficiary under the will but is also executor thereof and as such is acting in a fiduciary capacity as to everyone but himself his interest as beneficiary must not be allowed to conflict with his duty as executor he may not in distributing stocks and bonds to himself in satisfaction of his legacy or share make selections which are favorable to himself and deliver to the trustee securities which have not enhanced in value in the same proportion as those he receives the executor must make distribution equitably and fairly as between himself and the trustee of the trust for the son id pincite in re bush's will spawned a line of cases in which the new york state courts effectively converted hybrid pecuniary bequests into fractional bequests by requiring use of the fairly representative approach see in re mcdonnell's will n y s 2d sur ct in re leonard's will n y s 2d sur ct in re inman's estate n y s 2d sur ct however in the line of cases propagated by in re bush's will was vitiated by the enactment of personal_property law 17-f currently eptl section hereinafter collectively referred to as eptl section in eptl section b new york adopted the aggregate approach of funding hybrid pecuniary bequests and implicitly disfavored the fairly representative approach directed by in re bush's will eptl section b provides b unless the instrument expressly provides otherwise where a will or trust agreement authorizes the fiduciary to satisfy wholly or partly in_kind a pecuniary disposition or transfer in trust of a pecuniary amount and the instrument requires the fiduciary to value the assets selected by the fiduciary for such distribution as of a date other than the dates of their distribution the assets selected by the fiduciary for that purpose together with any cash distributed shall have an aggregate value on the dates of their distribution amounting to no less than and to the extent practicable no more than the amount of such testamentary_disposition or transfer in trust as stated in or determined by the formula stated in the instrument emphasis added the major impetus for the enactment of eptl section was the need to protect unwary new york residents from revproc_64_19 c b part which threatened to deny the marital_deduction to certain estates unless the will in question or state law placed a floor on the value of the assets distributed to the spouse however eptl section also added a ceiling to the extent practicable on the value of the assets distributed a feature not required by revproc_64_19 implicit in this ceiling is a rejection of the fairly representative approach of in re bush's will the legislative_history of eptl section supports this interpretation shortly before the enactment of eptl section new york set up a commission to analyze its existing estate law and to suggest amendments writing as follows the commission explicitly recommended rejection of the fairly representative approach and recommended adoption of the aggregate approach the representative rule it is submitted runs counter to the testator's intention under this rule the executor in his effort to avoid liquidation of assets would be required to give the spouse a proportionate share of the entire appreciation if any in the estate this certainly was not the testator's purpose when he selected a pecuniary form for the bequest had it been so the fractional formulation would have been the appropriate means to insure that result it is recommended that legislation be enacted providing in substance that in the absence of a contrary provision in the will where a pecuniary_bequest is made for the benefit of the testator's surviving_spouse which qualifies for the estate_tax_marital_deduction and the executor is given discretionary power to distribute assets in_kind at their estate_tax values then if such power is exercised the executor must distribute to the spouse assets having an aggregate value on the date of distribution not less than the amount of such pecuniary_bequest allowed as a marital_deduction it shall further be the fiduciary's duty under such circumstances to endeavor within reason not to distribute assets to the spouse worth substantially more than that amount at date of distribution fourth report of the temporary state commission on the modernization revision and simplification of the law of estates to the governor and the legislature fourth report of the temporary state commission n y legislative document no report no 2a pp emphasis added neither respondent nor this court has located any case law arising after the effective date of eptl section that follows the in re bush's will precedent of requiring the transformation of an aggregate method of funding into a fairly representative approach see in re mcdonnell's will supra pincite declining to consider the retroactive implications of eptl section in fact the case law in this area following the enactment of eptl section clearly rejects the in re bush's will precedent estate of goutmanovitch n y s 2d sur ct is the case most factually similar to the current cases in estate of goutmanovitch the widow of the testator was to receive a hybrid pecuniary_bequest with a floor in an amount equal to one half of the adjusted_gross_estate reduced by the aggregate value of any property passing to her outside of the will the court rejected the assertion that the widow had a claim to a share of the appreciation of the assets of the estate the court reasoned that eptl section adopted the aggregate approach rather than the bush rule id pincite the court further explained that under the aggregate approach the fiduciary is clearly relieved of the duty_of impartiality with regard to the distribution of appreciation and is authorized certainly in the case of a simple provision for payment at estate_tax values to pay a pecuniary marital legacy in cash estate of goutmanovitch supra pincite emphasis added in estate of lasser n y l j date pdollar_figure sur ct again under circumstances similar to these cases the court stated perhaps the most important reason why the in re bush's will line of cases cannot be considered as controlling authority here is the fact that the enactment of eptl represents a legislated rejection of the holdings of those cases it cannot be denied that the legislature was fully aware of in re bush's will and its progeny and determined that they should be legislatively overruled moreover in adopting the aggregate as opposed to representative approach the legislature obviously determined that the public policy of this state did not support the conversion of every pecuniary disposition into a fractional one id see also estate of guterman n y s 2d sur ct allowing but not requiring distribution of appreciation in case of a hybrid pecuniary_bequest covey the marital_deduction and the use of formula provisions in some cases the state surrogate's court has questioned or rejected the idea that eptl section b imposes a ceiling as well as a floor on a hybrid pecuniary_bequest e g estate of guterman supra estate of goutmanovitch supra but see estate of lasser supra honoring the ceiling supplied by eptl section k however the question of whether the executors are authorized to distribute appreciated assets is not before this court rather the issue at hand is whether the executors are required to distribute such assets after considering the language of eptl section its legislative_history the case law and the expert commentary on this subject we hold that new york law directs use of the aggregate approach of funding hybrid pecuniary bequests unless the will or other governing instrument expressly provides otherwise b intent as stated above the provisions of eptl section b apply unless the instrument expressly provides otherwise eptl sec b petitioners argue that mr de st aubin's intent is clearly consonant with the application of eptl section they assert that the choice of a hybrid pecuniary_bequest with a floor indicates that he did not wish to obligate the executors to distribute to the marital trust a share of the appreciation of the estate assets petitioners further point out that use of the fairly representative method of funding would convert the hybrid pecuniary_bequest into a fractional bequest which would conflict with mr de st aubin's express intent respondent argues that mr de st aubin's overriding intent judged from a review of his entire estate plan was to provide for his widow on this basis respondent contends that under the circumstances that unfolded decedent was entitled to share in the appreciation of the estate assets in construing any will under new york law the fundamental rule is to ascertain the intent of the testator from a sympathetic reading of the will in its entirety in re kosek's will n e 2d n y in re larkin n e 2d n y in re fabbri's will n e 2d n y such intent is to be gleaned from the four corners of the will in re cord n e 2d n y in re king n y s 2d app div in re knapp n y s 2d app div as explained above mr de st aubin created a hybrid pecuniary_bequest with a floor to fund the marital trust article sixth of his will provides that the total value of such cash and or property used to fund the marital trust at the time of distribution to my said trustees shall be at least equal to the amount of this bequest mr de st aubin further provided my executors hereinafter named shall have the power and sole discretion to satisfy this bequest wholly or partly in cash or in_kind and to select the assets to be included therein thus he clearly chose the aggregate approach of funding the marital trust which is the basis for eptl section we reject respondent's argument that mr de st aubin's intent to provide for decedent overrides his explicit instructions regarding the funding of the marital trust we doubt whether such a general intent if it did exist would be sufficient to satisfy the proviso that eptl section will be applicable unless the instrument expressly provides otherwise eptl sec b in any case we find that mr de st aubin's will expresses no intent to require that decedent share in the appreciation of the estate assets mr de st aubin could have chosen to bequeath his entire estate outright to decedent he also could have chosen to leave her a fractional bequest he did not choose to do so mr de st aubin provided for decedent by making extensive specific bequests to her which ensured that on his death in she would receive property with a value of almost dollar_figure further it would be reasonable to assume that mr de st aubin knew that decedent owned an additional dollar_figure of insurance in his life he also made her income_beneficiary of both the marital trust and the residuary_trust finally he authorized the invasion of the principal of the residuary_trust for her benefit we find no evidence in the record to challenge the meaning of the explicit language in mr de st aubin's will c alternative arguments respondent argues that the marital trust is entitled to share in the appreciation of the estate assets because under new york state law executors have a duty to distribute assets impartially among beneficiaries in support of this argument respondent again cites in re bush's will and its progeny however as discussed above the in re bush's will line of cases was vitiated by eptl section see estate of goutmanovitch n y s 2d sur ct estate of lasser n y l j date p sur ct that statute was created to overrule the in re bush's will line of cases see fourth report of the temporary state commission n y legislative document no report no 2a p stating that the in re bush's will result certainly was not the testator's purpose when he selected a pecuniary form for the bequest had it been so the fractional formulation would have been the appropriate means to insure that result respondent has presented no evidence that the in re bush's will duty impartially to allocate assets survives the imposition of eptl section except where the will by its terms requires impartial allocation in fact the cases explicitly state that the bush approach has been legislatively overruled see estate of goutmanovitch supra pincite this statute adopted the aggregate approach rather than the bush rule whenever a pecuniary disposition requires the fiduciary to value the assets distributed as of a date other than the date of distribution estate of lasser supra pincite the enactment of eptl represents a legislative rejection of bush it is true as respondent points out that the catalyst for the passage of eptl section was the desire to protect residents of new york from loss of the marital_deduction under revproc_64_19 c b part however eptl section clearly did more than protect estates from loss of the marital_deduction we note that eptl section applies generally to distributions in_kind by executors and trustees and not only to distributions to spouses in addition eptl section b provides the following ceiling on the value of pecuniary bequests including hybrid pecuniary bequests the assets selected by the fiduciary for that purpose together with any cash distributed shall have an aggregate value on the dates of their distribution amounting to no less than and to the extent practicable no more than the amount of such testamentary_disposition or transfer in trust as stated in or determined by the formula stated in the instrument this valuation ceiling is clearly directed at vitiating the in re bush's will result before concluding we briefly address respondent's remaining alternative arguments respondent argues that the marital trust is entitled to share in the appreciation of the estate assets because the executors' discretion was nullified by the executors' failure to expeditiously and properly administer the estate and the delay in funding the marital trust violated the spirit of the marital_deduction petitioners deny any wrongdoing by the executors however even assuming that the executors did act improperly respondent has failed to show why the appropriate remedy would be a share of appreciation see estate of lasser supra pincite refusing to allocate appreciation where marital trust was not funded for more than years as noted above new york provides other avenues of relief for aggrieved beneficiaries including actions for removal and surcharge of fiduciaries see eg in re van bokkelen's estate n e 2d n y in re epstein n y s 2d app div in re birnbaum n y s 2d app div in re lirakis n y s 2d app div velez v feinstein n y s 2d app div given mr de st aubin's intent and the law of the state of new york we hold that decedent's_estate had no claim to appreciation on the undistributed assets in her husband's estate iii right to compel funding of the marital trust with interest at the legal rate petitioners move for a ruling that neither honore nor the estate of honore had a claim under eptl to compel funding of her pecuniary marital trust with interest at the legal rate petitioners base their argument on an assertion that eptl section is inapplicable to pecuniary legacies in trust petitioners contend that the statute only applies to outright general legacies petitioners argue that decedent and her estate were entitled to only the average rate of net_income earned by her husband's estate under eptl section d rather than interest under eptl section respondent asserts in a trial memorandum that eptl section authorized decedent or her estate to maintain an action for payment as a person entitled to a disposition after the expiration of months from the time letters testamentary were granted respondent also contends that decedent or her estate was entitled pursuant to this section to interest at the legal rate commencing months after letters testamentary were granted the burden on this motion for partial summary_judgment is on the movants petitioners to show no genuine issues of material fact exist 79_tc_340 eptl section provides in relevant part as follows payment of testamentary dispositions or distributive shares a a personal representative may but except as directed by will or court decree or order shall not be required to pay any testamentary_disposition or distributive_share before the expiration of seven months from the time letters testamentary or of administration are granted c if after the expiration of seven months from the time letters are granted the personal representative refuses upon demand to pay a disposition or distributive_share the person entitled thereto may maintain an appropriate action or proceeding against such representative d in any_action or proceeding to compel payment of a disposition or distributive_share the interest thereon if any shall in the case of a disposition be at the rate fixed in the will or if none is so fixed in any case at the rate of three percent per annum commencing seven months from the time letters testamentary or of administration are granted unless the delay in payment was unreasonable in which case interest shall be at the legal rate for the period of such unreasonable delay eptl section defines a disposition as a transfer of property by a person during his lifetime or by will eptl section d provides as follows d income earned during administration of a decedent's_estate unless the will provides otherwise income from the assets of a decedent's_estate after the death of the testator and before distribution including income from property used to discharge liabilities shall be determined in accordance with the rules applicable to a trustee under this section and distributed as follows a to specific beneficiaries the net_income from the property disposed of to them respectively b to all other beneficiaries except beneficiaries of pecuniary dispositions not in trust the balance of the net_income in proportion to their respective interests in the undistributed assets of the estate computed at times of distribution on the basis of inventory value emphasis added petitioners contend that only eptl section and not eptl section applies in our case they argue that under eptl only an outright general legacy is entitled to interest in support they initially cite in re ahrens' estate n y s app div and in re allen's will n y s 2d sur ct petitioners' argument fails to account for the fact that in re ahrens' estate and in re allen's will were decided under a different statute surrogate's court act sca sec_218 the predecessor to eptl section sca sec_218 differs from eptl section in a crucial way the provision pertained to legacies whereas eptl section affects testamentary dispositions the court in ahrens explained that a 'legacy' referred to in sec_218 of the surrogate's court act is distinguishable from a_trust fund created by a testator in his will the latter does not come within the rule_of the statute in re ahrens' estate supra pincite in allen the court cited ahrens for the proposition that sca sec_218 applies to legacies and not trust funds in re allen's will supra pincite when recodifying the law in eptl section the state legislature amended the provision in a significant way the word legacy was replaced with the term testamentary_disposition eptl section defines a disposition as a transfer of property by a person during his life time or by will this broad definition clearly encompasses the transfer of assets in trust therefore on its face eptl section is applicable to the marital trust in re ahrens's estate and allen's will offer no support for petitioners' assertion petitioners next argue that their stance is supported by recent case law stating the rules for pecuniary bequests not in trust they cite in re estate of zalaznick n y s 2d sur ct in re lewine's estate n y s 2d sur ct and estate of mckee n y s 2d sur ct we disagree mckee restates the rule that all bequests except pecuniary bequests not in trust share in the estate income under eptl section estate of mckee supra pincite the parties fully agree on that point estate of zalaznick and lewine's estate restate the rule that pecuniary bequests not in trust accrue interest under eptl section in re estate of zalaznick supra pincite in re lewine's estate supra pincite of this there is also no dispute from these cases we glean the rule that pecuniary bequests not in trust are subject solely to eptl section and not to eptl section these cases do not support a holding that other types of bequests are subject only to eptl section and not to eptl section none of these cases gives any indication why the revisers of the new york estate law broadened the interest provision eptl section to be applicable to all testamentary dispositions if they did not intend for it to apply to pecuniary dispositions in trust petitioners contend next that expansive application of eptl section would lead to an absurd result all bequests except pecuniary bequests not in trust would receive both income and interest pecuniary bequests not in trust would receive only interest petitioners assert that this double recovery for every bequest except pecuniary bequests not in trust makes no sense further interest would accrue on residuary gifts which may themselves be the source of some interest payments however petitioners again fail to explain why the legislature chose to expand the language of the interest provision to make eptl section applicable to all testamentary dispositions we note here that respondent has suggested the theory that the interest provision in eptl section acts as a floor on the income to be received by beneficiaries such as decedent while it is not presently clear that respondent is correct such a formulation would eliminate the double recovery issue raised by petitioners petitioners note that the commentary in this area states that pecuniary dispositions in trust receive income whereas pecuniary dispositions not in trust receive interest see eg covey marital_deduction and credit shelter dispositions and the use of formula provisions however the statements offered by the commentators are merely conclusory these sources offer no additional support for petitioners' argument finally petitioners assert that even if eptl section were applicable to all testamentary dispositions decedent would be ineligible to receive interest under that statute they argue that she was coexecutor of her husband's estate and at least acquiesced to the actions of her son in administering the estate therefore they argue she was at least partially responsible for the delay in funding of the trust petitioners assert that under new york law this involvement by mrs de st aubin would make her ineligible for an interest award new york law clearly states the contrary the new york court_of_appeals the highest court in that state squarely addressed this issue in in re estate of crea n e 2d n y in that case the court affirmed the reversal of the trial court's ruling that a coexecutor- beneficiary was not entitled to interest on her bequest under sca sec_218 because of her status as coexecutor the court reasoned as follows appellant also urges that she is entitled to interest on her cash legacy because it was not paid until nearly three years after letters testamentary were issued the surrogate denied interest on the ground that appellant as coexecutor was equally at fault with her brother for the delay in paying the bequest the appellate division however modified the decree holding that under sec_218 of the surrogate's court act appellant was entitled to interest at the rate of per annum we agree though sec_218 vested the surrogate with the discretion to determine the reasonableness of the delay as a factor in considering whether or not the legatee was entitled to interest the statute specifically provided for the imposition of interest where the legacy is not paid seven months from the issuance of letters testamentary thus it was entirely proper for the appellate division to allow interest id pincite- in re estate of zalaznick n y s 2d sur ct citing crea in holding that the same result obtains under eptl section petitioners have presented insufficient support to convince this court that eptl section does not apply to pecuniary bequests in trust in addition if eptl section does apply in these cases the question of whether the marital trust is entitled to interest pincite percent or at the legal rate depends on the reasonableness of the delay in funding that is a material issue of fact therefore petitioners' motion for partial summary_judgment will be denied with respect to this issue an order will be issued granting in part and denying in part petitioner's motion for partial summary_judgment and denying respondent's cross-motion for partial summary_judgment
